DETAILED ACTION

Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web. See MPEP 502.01, 502, 502.03.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claim 21 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claims 21 is directed to a specie, which requires the interfacial layer to be made of the listed materials.  However, these materials are distinct from the originally submitted material ABO2 (for example see originally presented claim 13).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 21 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Amendment
Applicant’s amendment of 11/14/2022 does not place the Application in condition for allowance.
Claims 1-18 and 20-21 are currently pending.  In response to Office Action mailed on 07/14/2022, Applicant has amended claims 1 and 2, cancelled claim 19, and added new claim21.   Claim 21 is withdrawn from consideration as being part of non-elected invention.

Status of the Rejections
Due to Applicant’s amendment of claims 1 and 2, all rejections from the Office Action mailed on 07/14/2022 are withdrawn. However, upon further consideration, a new ground of rejection is presented below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “doped p+” in claim 1 is a relative term which renders the claim indefinite. The term “doped p+” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the examination purpose, if the semiconductor is doped with any amount of p-type dopant or impurity concentration, it would be interpreted to read on instant claimed “doped p+” semiconductor.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Munteanu et al. (US 2008/0092946 A1) in view of Mooney et al. (US 4,568,792).
Regarding claim 1, Munteanu discloses a photovoltaic device (solar cell 100) (fig. 1a or 1c) ([0026-0027]) comprising: 
a transparent conductive layer (7000) on a substrate (8000); 
a photoactive conversion layer (80) ([0029]) consists of a composite photoactive layer ([0019]) interposed between two electrodes (fig. 1a: 7000 and 7000, or fig. 1c: 7000 and 9000) ([0026-0027] and [0067]), wherein the composite photoactive layer (80) is made of 
a first semiconductor layer (n-type semiconductor 2101) including a semiconductor such as ZnS ([0069] and [0038]) (fig. 3a); 
a second semiconductor layer (p-type semiconductor layer 21n2) ([0040] and [0069]) having a surface (top surface), wherein the second semiconductor layer (21n2) is made of CdTe ([0040]); and 
an interfacial layer (p-type semiconductor or other hole conducting material layer 3000) in contact with the second semiconductor layer (21n2) (fig. 3a and [0049]).

Munteanu further discloses that the first semiconductor layer (n-type semiconductor 2101) is made of same material, such as ZnS ([0069] and [0038]), as in the case of the instant application (instant claim 9), and thus, it is interpreted to read on instant claimed wide bandgap semiconductor. 

Film is known as a thin covering or coating (see definition of “film” as provided by Merriam-Webster online dictionary, https://www.merriam-webster.com/dictionary/film, accessed on 11/17/2022).  Since the second semiconductor layer is formed a thin covering or coating onto other layer(s), it is interpreted to be provided as a film. 

Munteanu further discloses that the interfacial layer (3000) is doped with p-type impurity such as boron ([0049]).  Since instant application does not provide a standard for ascertaining the requisite degree for which the layer is considered to doped p+, the concentration at which the interfacial layer (p-type semiconductor or other hole conducting material layer 3000) is formed interpreted to read on the claimed doped p+ interfacial layer.

However, Munteanu does not expressly disclose that the second semiconductor layer includes a CdTe alloy wherein Te is at least partially replaced by Se.
Mooney discloses a photovoltaic device wherein p-type semiconductor layer is made of CdTe alloy in which wherein Te is at least partially replaced by Se such that the dislocation density is reduced (2:19-3:2) in order to provide CdTe semiconductor alloy with improved ohmic contact characteristics (2:6-8).
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have partially replaced Te by Se as taught by Mooney of the CdTe based second semiconductor layer of Munteanu such that the dislocation density of the CdTe semiconductor layer is reduced in order to provide CdTe semiconductor alloy with improved ohmic contact characteristics, as taught by Mooney.

Regarding claim 3, Munteanu as modified by Mooney explicitly discloses that that the interfacial layer (3000) is made of CuAlO2 ([0049]) and located between the second semiconductor layer (21n2) made of CdTe alloy with Te is partially replaced by Se (Munteanu as modified by Mooney to replace CdTe with CdTe alloy with Te is partially replaced by Se) and the back metal contact (9000). Therefore, since the second semiconductor layer (21n2) and the interface layer (3000) of Munteanu as modified by Mooney comprise the same materials as in the case of the instant application and are positioned at the same location as disclosed in the instant specification, the CuAlO2 semiconducting material of the interfacial layer (3000) must implicitly or inherently maintain a chemical potential of the second semiconductor layer (21n2) at a controlled level within a region of the second semiconductor layer proximate to an interface of the second semiconductor layer, as in the case of the instant application, as there is no structural and material difference between the photovoltaic device of the instant claim and that of Munteanu as modified by Mooney. If different results are achieved, it must be due to the limitations that are not currently claimed.  It is also noted that claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  See MPEP §2112. See also In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). 

Regarding claim 5, Munteanu further discloses that the interfacial layer (3000) is a third semiconductor layer (p-type semiconductor layer) made of CuAlO2 semiconductor ([0049]).

Regarding claim 6, Munteanu further discloses that the interfacial layer (3000) is made of CuAlO2 ([0049]).

Regarding claim 9, Munteanu further discloses that the first semiconductor layer (2101) is ZnS ([0038]).

Regarding claim 11, Munteanu further discloses that the surface includes chemical bonds between Te (Te of semiconductor CdTe) and any of the elements from column IIIA of the periodic table (Al of CuAlO2) ([0040] and [0049]).

Regarding claim 12, Munteanu further discloses that the surface includes chemical bonds between Te (Te of semiconductor CdTe) and Al (Al of CuAlO2) ([0040] and [0049]).

Regarding claim 13, Munteanu further discloses that the interfacial layer (3000) is made of a material with a chemical formula ABO2 (CuAlO2), wherein A is Cu and B is Al ([0049]).

Regarding claim 14, Munteanu further discloses that the second semiconductor layer (21n2) has a thickness up to 400 nm([0034]), which implies that the thickness is less than 2 micron as required by instant claim.

Regarding claim 15, Munteanu further discloses an additional interfacial layer (interface layer 5000) between the transparent conductive layer (7000) and the first semiconductor layer (2101) (figs. 1c and 3a) ([0067] and [0069]).

Regarding claim 16, Munteanu further discloses that the interfacial layer (3000) is made of an oxide (CuAlO2) ([0049]).

Regarding claim 17, Munteanu further discloses the wide bandgap semiconductor is n-type ZnS ([0069] and [0038]), which is known to have a bandgap greater than 2.4 eV, as in the case of the instant application (see [0009] of instant application). Munteanu as modified by Mooney further discloses that the second semiconductor layer is made of CdTe alloy with Te partially replaced by Se, as in the case of the instant application (see [0005] of instant application).  Since there is no material difference between the first semiconductor layer of Munteanu and that of the instant claim, and between the second semiconductor layer of Munteanu as modified by Mooney and that of the instant claim, the wide bandgap semiconductor of Munteanu must have a conductive band minima with a positive offset compared to a conduction band minima of the second semiconductor layer of Munteanu as modified by Mooney, as in the case of the instant application. If different results are achieved, it must be due to the limitations that are not currently claimed.  It is also noted that claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  See MPEP §2112. See also In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Regarding claim 18, Munteanu further discloses a second transparent conductive layer (7000) (see fig. 1a and [0026]), wherein the first semiconductor layer (2101), the second semiconductor layer (21n2), and the interfacial layer (3000) are positioned between the transparent conductive layer (7000) and the second transparent conductive layer (7000) (see figures 1a and 3a) ([0026-0027] and [0067]). Munteanu further discloses the photovoltaic device is used in tandem with another photovoltaic device ([0074]).

Regarding claims 1 and 8-10, Munteanu discloses a photovoltaic device (solar cell 100) (fig. 1a or 1c) ([0026-00277]) comprising: 
a transparent conductive layer (7000) on a substrate (8000); 
a photoactive conversion layer (80) ([0029]) consists of a composite photoactive layer ([0019]) interposed between two electrodes (fig. 1a: 7000 and 7000, or fig. 1c: 7000 and 9000) ([0026-0027] and [0067]), wherein the composite photoactive layer (80) is made of 
a first semiconductor layer (n-type semiconductor 2101) including semiconductor such as ZnS ([0069] and [0038]) (fig. 3a); 
a second semiconductor layer (p-type semiconductor or other hole conducting material layer 3000) having a surface (bottom surface), wherein the second semiconductor layer (3000) is made of CdTe ([0049]); and
 an interfacial layer (p-type semiconductor layer 21n2) ([0040] and [0069]) in contact with the second semiconductor layer (21n2) (see fig. 3a),
wherein the interfacial layer (p-type semiconductor layer 21n2) is between the first semiconductor layer (n-type semiconductor 2101) and the second semiconductor layer (p-type semiconductor or other hole conducting material layer 3000) (see fig. 3a) (thus reads on claim 8), and
wherein the interfacial layer (p-type semiconductor layer 21n2) includes a compound of Cd with any one of the chalcogenides (Te) (CdTe compound) ([0040]) (thus reads on claim 10).

Munteanu further discloses that the first semiconductor layer (n-type semiconductor 2101) is made of same material, such as ZnS ([0069] and [0038]), as in the case of the instant application (instant claim 9), and thus, it is interpreted to read on instant claimed wide bandgap semiconductor. 

Film is known as a thin covering or coating (see definition of “film” as provided by Merriam-Webster online dictionary, https://www.merriam-webster.com/dictionary/film, accessed on 11/17/2022).  Since the second semiconductor layer is formed a thin covering or coating onto other layer(s), it is interpreted to be provided as a film. 

Munteanu further discloses that the interfacial layer (21n2) is doped with p-type impurity such as boron ([0040]).  Since instant application does not provide a standard for ascertaining the requisite degree for which the layer is considered to  doped p+, the concentration at which the interfacial layer (21n2) is formed interpreted to read on the claimed doped p+ interfacial layer.

Munteanu further discloses that the second semiconductor layer (p-type semiconductor or other hole conducting material layer 3000) includes CdTe alloy ([0049]). However, Munteanu does not specifically teach the second semiconductor layer (3000) includes an alloy of CdTe wherein Te is at least partially replaced by Se. 
Mooney discloses a photovoltaic device wherein p-type semiconductor layer is made of CdTe alloy in which Te is at least partially replaced by Se such that the dislocation density is reduced (2:19-3:2) in order to provide CdTe semiconductor alloy with improved ohmic contact characteristics (2:6-8).
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have partially replaced Te by Se as taught Mooney of the CdTe based second semiconductor layer of Munteanu such that the dislocation density of the CdTe semiconductor layer is reduced in order to provide CdTe semiconductor alloy with improved ohmic contact characteristics, as taught by Mooney.

Regarding claims 1, 4, 7, 9 and 20, Munteanu discloses a photovoltaic device (solar cell 100) (fig. 1c) ([0027]) comprising: 
a transparent conductive layer (7000) on a substrate (8000); 
a photoactive conversion layer (80) ([0029]) consists of a composite photoactive layer ([0019]) interposed between two electrodes (fig. 1a: 7000 and 7000, or fig. 1c: 7000 and 9000) ([0026-0027] and [0067]), wherein the composite photoactive layer (80) is made of 
a first semiconductor layer (p-type semiconductor or other hole conducting material layer 3000) including a semiconductor such as ZnS ([0069] and [0049]) (fig. 3a); 
a second semiconductor layer (p-type semiconductor layer 21n2) ([0040] and [0069]) having a surface (bottom surface), wherein the second semiconductor layer (21n2) is made of CdTe ([0040]) (fig. 3a), and
an interfacial layer (n-type semiconductor 2101) in contact with the second semiconductor layer (p-type semiconductor layer 21n2) ([0069] and [0038]) (fig. 3a),
wherein the interfacial layer (2101) includes CdTe:N or CdTe:P (n-type semiconductor 2101 is made of CdTe which is further doped with N or P as disclosed in [0038]) (thus reads on claim 7),
wherein the surface (bottom surface) includes chemical bonds between Cd and an element from column VA of the periodic table, wherein the element of column VA of the periodic table is N or P ([0038]) (thus reads on claim 4).
	
Munteanu further discloses that the first semiconductor layer (3000) is made of same material, such as ZnS ([0049), as in the case of the instant application (instant claim 9), and thus, it is interpreted to read on instant claimed wide bandgap semiconductor. 

Film is known as a thin covering or coating (see definition of “film” as provided by Merriam-Webster online dictionary, https://www.merriam-webster.com/dictionary/film, accessed on 11/17/2022).  Since the second semiconductor layer is formed a thin covering or coating onto other layer(s), it is interpreted to be provided as a film. 

Munteanu further discloses that the interfacial layer (2101) is doped with same impurity such as N or P ([0038]) as in the case of the instant application (see instant claim 20).  Since instant application does not provide a standard for ascertaining the requisite degree for which the layer is considered to doped p+, the concentration at which the interfacial layer (2101) is formed interpreted to read on the claimed doped p+ interfacial layer.

Munteanu further discloses that the second semiconductor layer (21n2) includes p-type CdTe ([0040]). However, Munteanu does not specifically teach the second semiconductor layer (21n2) includes an alloy of CdTe wherein Te is at least partially replaced by Se. 
Mooney discloses a photovoltaic device wherein p-type semiconductor layer is made of CdTe alloy in which Te is at least partially replaced by Se such that the dislocation density is reduced (2:19-3:2) in order to provide CdTe semiconductor alloy with improved ohmic contact characteristics (2:6-8).
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have partially replaced Te by Se as taught by Mooney of the CdTe second semiconductor layer of Munteanu such that the dislocation density of the CdTe semiconductor layer is reduced in order to provide CdTe semiconductor alloy with improved ohmic contact characteristics, as taught by Mooney.

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Munteanu et al. (US 2008/0092946 A1) in view of Mooney et al. (US 4,568,792) and Maltby et al. (US 2005/0257824 A1).
Regarding claim 2, Munteanu discloses a photovoltaic device (solar cell 100) (fig. 1a or 1c) ([0026-0027]) comprising: 
a transparent conductive layer (7000) on a substrate (8000); 
a photoactive conversion layer (80) ([0029]) consists of a composite photoactive layer ([0019]) interposed between two electrodes (fig. 1a: 7000 and 7000, or fig. 1c: 7000 and 9000) ([0026-0027] and [0067]), wherein the composite photoactive layer (80) is made of 
a first semiconductor layer (n-type semiconductor 2101) including a semiconductor such as ZnS ([0069] and [0038]) (fig. 3a); 
a second semiconductor layer (p-type semiconductor layer 21n2) ([0040] and [0069]) having a surface (top surface), wherein the second semiconductor layer (21n2) is made of CdTe ([0040]); and 
an interfacial layer (p-type semiconductor or other hole conducting material layer 3000) in contact with the second semiconductor layer (21n2) (fig. 3a and [0049]).

Munteanu further discloses that the first semiconductor layer (n-type semiconductor 2101) is made of same material, such as ZnS ([0069] and [0038]), as in the case of the instant application (instant claim 9), and thus, it is interpreted to read on instant claimed wide bandgap semiconductor. 

Munteanu further discloses that the interfacial layer (3000) is doped with p-type impurity such as boron ([0049]).  Since instant application does not provide a standard for ascertaining the requisite degree for which the layer is considered to doped p+, the concentration at which the interfacial layer (p-type semiconductor or other hole conducting material layer 3000) is formed interpreted to read on the claimed doped p+ interfacial layer.

However, Munteanu does not expressly disclose that the second semiconductor layer includes a CdTe alloy wherein Te is at least partially replaced by Se.
Mooney discloses a photovoltaic device wherein p-type semiconductor layer is made of CdTe alloy in which wherein Te is at least partially replaced by Se such that the dislocation density is reduced (2:19-3:2) in order to provide CdTe semiconductor alloy with improved ohmic contact characteristics (2:6-8).
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have partially replaced Te by Se as taught by Mooney of the CdTe based second semiconductor layer of Munteanu such that the dislocation density of the CdTe semiconductor layer is reduced in order to provide CdTe semiconductor alloy with improved ohmic contact characteristics, as taught by Mooney.

Munteanu as modified by Mooney does not expressly disclose that Cd is at least partially replaced by Mg or Mn. CdTe alloy in which Cd is at least partially replaced by Mg or Mn, and Te is partially replaced by Se is CdMgTeSe or CdMnTeSe.
Maltby discloses a solar cell wherein the semiconductor layer is made of CdTe, CdSe, MgTe, MgSe or mixtures thereof ([0017]).  The mixture of CdTe, CdSe, MgTe and MgSe is CdMgTeSe. 
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have used the mixtures of CdTe, CdSe, MgTe and MgSe as taught by Maltby to form the second semiconductor layer of Munteanu because Maltby explicitly discloses such compositions can be combined to form a mixture to form a semiconductor layer of the solar cell, or alternatively it is "prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  
Thus, Munteanu as modified by Mooney and Maltby discloses the second semiconductor includes a CdTe alloy in which Cd is at least partially replaced by Mg.

Response to Arguments
Applicant's arguments with respect to claims 1-18 and 20 have been considered but are moot in view of the new ground(s) of rejection as necessitated by the amendments.
With respect to claim 1, applicant argues that Munteanu does not disclose the second semiconductor layer is provided as a film (page 2 of Remarks).
The Examiner respectfully disagrees. Film is known as a thin covering or coating (see definition of “film” as provided by Merriam-Webster online dictionary, https://www.merriam-webster.com/dictionary/film, accessed on 11/17/2022).  Since the second semiconductor layer of  Munteanu is formed a thin covering or coating onto other layer(s), it is interpreted to be provided as a film. 
With respect to claim 2, applicant argues that there is no suggestion or motivation to combine the disclosures with a reasonable expectation of success (pages 2 and 3 of Remarks).
The Examiner respectfully disagrees. It is "prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  
With respect to claim 2, Applicant further argues that there is hindsight reasoning to combine the disclosures (pages 2 and 3 of Remarks). In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GOLAM MOWLA/Primary Examiner, Art Unit 1721